DETAILED ACTION
	This Office action is responsive to communication received 06/11/2020 – Application papers received, including IDS and Power of Attorney.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
This application is a CON of 16/275,966 02/14/2019 PAT 10695622 which is a CON of 15/887,528 02/02/2018 PAT 10245482 which is a CON of 15/192,075 06/24/2016 PAT 9889350
which is a CON of 14/320,273 06/30/2014 PAT 9399156 which is a CON of 13/896,991 05/17/2013 PAT 8795100 which is a CON of 13/585,287 08/14/2012 PAT 8465380 which is a CON of 13/295,927 11/14/2011 PAT 8262503 which is a CON of 13/047,569 03/14/2011 PAT 8088024 which is a CON of 12/789,117 05/27/2010 PAT 7927232 which is a CON of 12/476,945 06/02/2009 PAT 7815522 which is a CON of 11/441,244 05/26/2006 PAT 7585233.
Drawings
The drawings were received on 06/11/2020.  These drawings are acceptable.
Information Disclosure Statement
In the IDS, received 06/11/2020, citation no. 17 refers to USPN 6,851,159, with an issue date of 02/08/2005 and a patentee named Nikolic. Since the document number, issue date and patentee name are listed correctly, the citation has been noted as “considered”. However, the significance of this citation is not understood, as the USPN is styled “Door Hinge". If deemed necessary, the applicant is asked to provide the significance of this citation or, if incorrectly cited, provide the proper citation in response to this Office action.  
In the IDS, received 06/11/2020, citation no. 18 refers to USPN 6,839,975, with an issue date of 01/11/2005 and a patentee named Fujishima. Since the document number, issue date and patentee name are listed correctly, the citation has been noted as “considered”. However, the significance of this citation is not understood, as the USPN is styled “Accuracy Measuring 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (USPN 6,162,133) in view of Galloway (USPN 6,582,321) and Matsunaga (USPN 6,478,693).  
As to claims 1 and 11, Peterson shows a golf club head (10) comprising: a sole (22); a crown (16); a toe (26); a heel (24) opposite the toe (26); a strike face (12) generally bounded by a face perimeter edge; a rear portion (36); a substantially enclosed interior cavity (40) at least partially delimited by the sole (22), the crown (16), the strike face (12), and the rear portion (36), as shown in FIG. 3; at least one rib (52c) having a first portion secured to the strike face and a comprising). Likewise, element (52a) may certainly be considered a mass that is coupled to at least the strike face and the sole.  That the mass may further be attached to the crown as shown in FIG. 3 is of course not excluded by the claim language, which again uses open-ended terminology (i.e., a golf club head comprising).
Peterson lacks an explicit disclosure of the strike face comprising a geometric center associated with a first coefficient of restitution value and a strike face location spaced from the geometric center, the strike face location associated with a maximum coefficient of restitution that is no less than 0.825 and greater than the first coefficient of restitution value (claim 1) and the strike face comprising a geometric center associated with a first coefficient of restitution value and a strike face location spaced from the geometric center a horizontal distance of at least 0.2 inch and associated with a second coefficient of restitution that is greater than the first coefficient of restitution (claim 11).  Galloway teaches that the coefficient of restitution (COR) may be increased away from areas located distant from the geometric center by decreasing the thickness of the faceplate outside of the geometric center. Here, it is clear than a thinner striking face will provide greater compliance of the face upon impact with a golf ball. Not only does Galloway recognize the relationship between the face thickness and the effect on the COR value, but Galloway also notes that the value of the COR, and thus the flexibility of the face, may be adjusted with a change in the area of the face. See column 8, lines 22-38 and column 10, lines 17-24 in Galloway. Further, the teaching reference to Matsunaga shows it to be old in the art to provide a maximum flexure area, and thus a maximum COR, in the direction of the toe 
As to claims 2 and 12, the strike face location is toe-ward of the geometric center.  Again, the combination of teachings to Galloway and Matsunaga obviate placement of an increased COR toe-ward of the geometric center.  See the rejection for claims 1 and 11, supra.
	As to claims 3 and 13, in Peterson, the at least one rib comprises a first rib (11c) and a second rib (11b) horizontally spaced from the first rib (11c).  See FIG. 4. 
	As to claims 4 and 14, in Peterson, the first rib (11c) and the second rib (11b) are oriented generally perpendicular to the strike face (12). Again, see FIG. 4.
	As to claims 5 and 15, in Peterson, the at least one first rib (11c) is oriented generally perpendicular to the strike face (12).  Again, see FIG. 4.
	As to claims 6 and 16, Petersons discloses a volume between 300cc and 600cc (i.e., col. 5, lines 12-14). 
	As to claims 7 and 17, the maximum coefficient of restitution is greater than 0.83. Here, Galloway obviates using a coefficient of restitution that ranges between 0.80 and 0.93 (i.e., col. 8, lines 29-32). 
	As to claims 8 and 18, in Peterson, the at least one mass (i.e., identified in this action as element 52a) is formed integrally with the golf club head (i.e., col. 7, lines 50-52).  
	As to claim 9 and 19, although the at least one mass (i.e., identified in this action as element 52a) in Peterson is not depicted as a generally rectangular shape, Peterson does note Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (USPN 6,162,133) in view of Galloway (USPN 6,582,321), Matsunaga (USPN 6,478,693) and Yokota (US PUBS 2007/0238551). 
	The modification of Peterson in view of the combined teachings of Galloway and Matsunaga has been discussed above.  Peterson, as modified by Galloway and Matsunaga, lacks a corrugation formed in the sole.  Note, Peterson does recognize the advantages of providing stiffening attributes to the sole for reinforcement purposes (i.e., col. 2, lines 56-67).  Here, Yokota shows it to be old in the art to incorporate a corrugation (i.e., a ridge, rib or groove) in the form of at least one groove (10) in the sole portion for added reinforcement.  See paragraphs [0046, 0048 and 0054] in Yokota.  In view of the teaching in Yokota, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device in Peterson by including a corrugation in the sole portion, with there being a reasonable expectation of success that the added corrugation would have helped to further enhance the stiffness of the sole.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of USPN 8,088,024.  
For double patenting to exist as between the rejected claims and patent claims 1-25, it must be determined that the rejected claims are not patentably distinct from patent claims 1-25.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-25 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1-8 and 11-18, it is clear that all the elements of instant claims 1-8 and 11-18 are to be found in patent claims 1-25.   The difference between instant claims 1-8 and 11-18 of the application and claims 1-25 of the patent lies in the fact that the patent claims, on the one hand, include many more elements and are thus much more specific.  For example, the ‘024 patent further requires wherein the club head is oriented so that the hosel axis is positioned at a designated lie angle relative to the planar surface; an imaginary vertical plane perpendicular to the strike face and passing through the geometric center of the strike face, the imaginary vertical plane containing an imaginary line tangent to the strike face at the geometric center and intersecting the planar surface; a first reference point characterized by the intersection of the imaginary line and the planar surface; a second reference point located up to about 20 mm away from the first reference point along the imaginary line in the direction of the crown; a third reference point located in the imaginary vertical plane up to about 20 mm away from the first reference point along the planar surface in a direction substantially perpendicular to the strike face toward the rear portion; a first junction point located in the imaginary vertical plane, the first junction point defined by the projection of the second reference point onto the strike face in a direction normal to the imaginary line; a second junction point located in the imaginary vertical plane, the second junction point defined by the projection of the third reference point onto the sole in a direction normal to the planar surface; a first imaginary junction-bounding line forming a closed loop and passing through the first junction point, wherein the first imaginary junction-bounding line is parallel to the face perimeter edge; a second imaginary junction-bounding line forming a closed loop and passing through the second junction point, wherein the second imaginary junction-bounding line is parallel to the face perimeter edge; a junction delimited by the portion of the club head between the first imaginary junction-bounding line and the second imaginary junction-bounding line, the junction comprising a top region and a bottom region, each having a heel-to-toe length dimension, the top region defined as the portion of the junction, proximate the top portion of the club head, between a first imaginary plane, oriented 45.degree. relative to the planar surface and passing through the geometric center of the face, and a second imaginary plane, oriented 45° relative to the planar surface and passing through the geometric center of the face, wherein the first imaginary plane is perpendicular to the second imaginary plane, the bottom region of the junction defined as the portion of the junction, proximate the bottom portion of the club head, between the first imaginary plane and the second imaginary plane.  Thus the invention of claims 1-25 of the ‘024 patent is in effect a “species” of the “generic” invention of at least claims 1-6, 8, 11-16 and 18.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-6, 8, 11-16 and 18 are anticipated by claims 1-25 of the ‘024 patent, claims 1-6, 8, 11-16 and 18 are not patentably distinct from claims 1-25 of the ‘024 patent.  Moreover, note the following observations:
	As to claims 1 and 11, see claims 1, 12, 15, 16 and 19 of the ‘024 patent.	
	As to claims 2 and 12, see claims 1, 9 and 10 of the ‘024 patent, which detail the coefficient of restitution (COR) and a toe-ward shift of the maximum COR. 
As to claims 3-5 and 13-15, see claims 1, 7 and 8 of the ‘024 patent. 
	As to claims 6 and 16, see claim 11 of the ‘024 patent.
	As to claims 7 and 17, see claim 9 of the ‘024 patent.  Although the ‘024 patent calls for a COR greater than 0.82 instead of “greater than 0.83”, as now claimed, the skilled artisan at the time of the invention would have found it obvious to provide a slightly higher COR to promote greater face flexure while still maintaining the COR value within the established guidelines set forth by the USGA. 
	As to claims 8 and 18, see claims 1 and 13 of the ‘024 patent.

Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 8,262,503.  
For double patenting to exist as between the rejected claims and patent claims 1-18, it must be determined that the rejected claims are not patentably distinct from patent claims 1-18.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-18 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1-8 and 11-18, it is clear that all the elements of instant claims 1-8 and 11-18 are to be found in patent claims 1-18.   The difference between instant claims 1-8 and 11-18 of the application and claims 1-18 of the ‘503 patent lies in the fact that the patent claims, on the one hand, include many more elements and are thus much more specific.  For example, the ‘503 patent further requires wherein the hosel comprises a hosel axis, wherein the club head is oriented so that the hosel axis is positioned at a designated lie angle relative to the planar surface; the strike face comprises a geometric center and a face perimeter edge; an imaginary vertical plane is perpendicular to the strike face and passes through the geometric center of the strike face, the imaginary vertical plane containing an imaginary line tangent to the strike face at the geometric center and intersecting the planar surface; a first reference point is characterized by the intersection of the imaginary line and the planar surface; a second reference point is located 20 mm away from the first reference point along the imaginary line in the direction of the crown; a third reference point is located in the imaginary vertical plane 20 mm away from the first reference point along the planar surface in a direction substantially perpendicular to the strike face toward the rear portion; a first junction point is located in the imaginary vertical plane, the first junction point defined by the projection of the second reference point onto the strike face in a direction normal to the imaginary line; a second junction point is located in the imaginary vertical plane, the second junction point defined by the projection of the third reference point onto the sole in a direction normal to the planar surface; a first imaginary junction-bounding line forms a closed loop and passes through the first junction point, wherein the first imaginary junction-bounding line is parallel to the face perimeter edge; a second imaginary junction-bounding line forms a closed loop and passes through the second junction point, wherein the second imaginary junction-bounding line is parallel to the face perimeter edge; a junction is delimited by the portion of the club head between the first imaginary junction-bounding line and the second imaginary junction-bounding line, the junction comprising a top region and a bottom region, each having a heel-to-toe length dimension.  Thus the invention of claims 1-18 of the ‘503 patent is in effect a “species” of the “generic” invention of claims 1-8 and 11-18.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-8 and 11-18 are anticipated by claims 1-18 of the ‘503 patent, claims 1-8 and 11-18 are not patentably distinct from claims 1-18 of the ‘503 patent.  Moreover, note the following observations: 
	As to claims 1 and 11, see claims 1 and 7 of the ‘503 patent.	
	As to claims 2 and 12, see claims 9 and 16 of the ‘503 patent. 
	As to claims 3-5 and 13-15, see claims 1, 4, 6 and 8 of the ‘503 patent. 
	As to claims 6 and 16, see claims 10 and 17 of the ‘503 patent.
As to claims 7 and 17, see claim 1 of the ‘503 patent.  
	As to claims 8 and 18, see claims 1, 4 and 7 of the ‘503 patent.

Further Notes on Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below. While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the applications and USPNs listed herein, below conflict, or do not conflict, with the claims of the instant application.
USPNs:  7585233; 7815522; 7927232; 8465380; 8795100; 9399156; 9889350; 10245482; and 10695622.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711